Citation Nr: 9921185	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to July 1980.

The veteran filed a claim in July 1995 for service connection for 
a back disability.  This appeal arises from the January 1996 
rating decision from the St. Petersburg, Florida Regional Office 
(RO) that denied the veteran's claim for service connection for a 
low back disability.  A Notice of Disagreement was filed in 
February 1996 and a Statement of the Case was issued in March 
1996.  A substantive appeal was filed in April 1996 with a 
request for a hearing at the RO before a Member of the Board.

In May 1996, the veteran's representative indicated that the 
veteran requested a hearing at the RO before a local hearing 
officer in lieu of a hearing at the RO before a Member of the 
Board.  In October 1996, the above-mentioned hearing at the RO 
before a local hearing officer was held.  In writing in September 
1997, the veteran indicated that he did not want an additional 
hearing.  

This case was remanded in January 1998 for further development.  
The case was thereafter returned to the Board.

This appeal additionally arises from a March 1997 rating action 
from the St. Petersburg, Florida RO that granted service 
connection for bilateral pes planus, with an evaluation of 10 
percent.  A Notice of Disagreement was filed in April 1997 and a 
Statement of the Case was issued in March 1999.  A substantive 
appeal was filed in March 1999 with no hearing requested.

During the course of this appeal, the veteran relocated to South 
Carolina, and his claim is now being handled by the Columbia, 
South Carolina RO.   


FINDING OF FACT

The claim for service connection for a low back disability is 
plausible.


CONCLUSION OF LAW

The veteran has stated a well-grounded claim for service 
connection for a low back disability.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  If a well-grounded 
claim is submitted, the Secretary shall assist such a claimant in 
developing the facts pertaining to the claim.  38 U.S.C.A. 
§ 5107(a).  Accordingly, the initial question for our 
determination is whether the veteran has presented evidence of a 
well-grounded claim.  If not, the appeal must fail, because the 
Board has no jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, a 
claim need not be conclusive but must be accompanied by evidence 
that suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true for 
purposes of determining whether the claim is well grounded, 
unless the evidentiary assertion is inherently incredible or the 
fact asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When 
the question involved does not lie within the range of common 
experience or common knowledge, but requires special experience 
or special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation require 
such expertise.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not competent 
to offer medical opinions.  Id. at 495. 
 
Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting definition 
of well- grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. 
App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 3.307 
(1998)) and the veteran presently has the same condition; or (2) 
a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there is a 
showing of continuity of symptomatology after discharge, and 
medical evidence relates the symptomatology to the veteran's 
present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

The veteran is claiming that he currently has a low back 
disability that was incurred in service.  He has satisfied the 
threshold requirement of presenting a well-grounded claim within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran has 
set forth a claim which is plausible.  He submitted an August 
1996 medical opinion from Howard A. Schneider, M.D., who was of 
the opinion that the veteran's current low back disability, mild 
spinal stenosis, was the result of an accident in 1974 while he 
was in the service.  Service medical records show that in July 
1974, the veteran injured his lower back.

Thus, as the veteran had an injury that occurred in service, 
there is a diagnosis of a low back disability, and there is an 
opinion from Dr. Schneider, who, in the August 1996 letter 
attributed the veteran's low back disability to his service, the 
Board finds that the veteran has presented a claim for service 
connection for a low back disability that is well grounded.


ORDER

To the limited extent that the appellant's claim of entitlement 
to service connection for a low back disability is well grounded, 
the appeal is granted.


REMAND

When the Board remanded this case to the RO in January 1998, it 
requested the RO (1) to obtain the veteran's treatment records 
for a low back disability since service, (2) to schedule him for 
a VA orthopedic examination for a medical opinion as to whether 
it is at least as likely as not that any current low back 
disability was the result of the veteran's low back injury while 
in active service, and (3) to readjudicate the claim for an 
increased rating.  The Board requested that the examiner review 
the claims folder prior to examining the veteran. 

The requested development has not been completed.  The reports of 
the veteran's December 1998 and February 1999 VA orthopedic 
examinations do not contain all of the information requested by 
the Board.  The examiners did not indicate whether it was at 
least as likely as not that any current low back disability was 
the result of the veteran's low back injury while in active 
service.  Accordingly, an orthopedic examination that answers 
this question must be accomplished.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Court has indicated, moreover, that 
if the Board proceeds with final disposition of an appeal, and 
the remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id.  Furthermore, the duty 
to assist a veteran as provided for in 38 U.S.C.A. § 5107(a) has 
been interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This is 
to ensure that the evaluation of a disability is a fully informed 
one.  Given those pronouncements, and the fact that the 
development sought by the Board has not been fully completed, a 
remand for further development is now required.  38 C.F.R. 
§§ 3.327, 4.2, 19.9 (1998).

Additionally, in this case, the veteran contends that the RO 
erred by failing to grant a higher rating for service connected 
bilateral pes planus.  Initially, the undersigned notes that an 
examination that addresses the requirements of DeLuca v. Brown, 8 
Vet. App. 202 (1995) has not been provided.  In that case, the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that in evaluating a service 
connected disability involving a joint, functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined by 
reference to additional range of motion loss.  It was explained 
that the diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 did not forbid 
consideration of a higher rating based on a greater limitation of 
motion due to pain on use, including during flare ups.  The 
veteran has indicated that his symptoms become worse if he is 
standing.  Therefore, the veteran should be afforded an 
orthopedic examination to address the DeLuca requirements. 

Furthermore, at the February 1999 VA examination it was indicated 
that the veteran received SSI.  The VA should determine what type 
of benefits the veteran is receiving and whether the veteran is 
receiving Social Security Disability benefits.  If the veteran is 
receiving Social Security disability benefits, the VA must obtain 
a copy of a Social Security Administration (SSA) decision 
granting disability benefits and the medical records upon which 
it was based.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for a low back disability since 
service and for bilateral pes planus in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from Jeffrey F. Linder, M.D. and Howard A. 
Schneider, M.D.  

2.  The RO should contact the veteran and 
determine what type of social service 
benefits he is receiving.  If the veteran 
is receiving Social Security disability 
benefits, the RO should contact SSA and 
obtain legible copies of the decision that 
awarded disability benefits to the veteran 
and the medical records upon which it was 
based.  All records must be associated with 
the claims folder.

3.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination regarding the veteran's low 
back disability.   The claims folder must 
be made available to the examiner for 
review prior to the examination.  All 
necessary diagnostic testing should be done 
as required.  The purpose of this 
examination is to determine if the 
veteran's current low back disability is 
the result of his in service low back 
injury.  All current low back disabilities 
should be diagnosed.  

The examiner should express a medical 
opinion for the record on the following 
question:

Is it as least as likely as not 
that any current low back 
disability was the result of the 
veteran's low back injury while in 
active service.

In answering this question the examiner 
should respond using the phrase highlighted 
in the above question.  This is the 
standard of proof that the Board uses in 
adjudicating claims involving direct 
service connection.  The examiner should 
avoid using phrases like "possibly", "may 
have", "could have".

Upon receipt of the examination report, the 
RO should review the report to ensure that 
it is adequate for rating purposes.  If 
not, the RO should return the examination 
report to the examining physician and 
request that the question asked be 
answered.

4.  The veteran should additionally be 
afforded a VA orthopedic examination to 
determine the current severity of the 
service connected bilateral pes planus.  
The veteran should be notified of the 
potential consequences should he fail to 
report for a scheduled examination.  The 
claims folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  All 
disability should be evaluated in relation 
to its history with emphasis on the 
limitation of activity and functional loss 
due to pain imposed by the disability at 
issue in light of the whole recorded 
history.  

The examiner should be asked to note 
whether the veteran's complaints of swollen 
ankles, pain of the right small and large 
toes, numbness of the large right toe, pain 
in the small left toe and heel pain 
represent manifestations of the service 
connected pes planus.  If so, the findings 
related to these complaints should be 
described in detail.  In addition, the 
examiner should describe each foot and 
state whether there are any findings of 
pain on manipulation and use of the feet, 
evidence of marked deformity (pronation, 
abduction, etc.), indication of swelling on 
use, characteristic callosities, extreme 
tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm 
of the tendo achillis on manipulation, and 
whether symptoms are improved by orthopedic 
shoes or appliances.  The examiner should 
be asked to determine whether the feet (or 
ankles if manifestations of the service 
connected disability) exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the service 
connected disability; and, if feasible, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion loss or ankylosis (which should be 
described in degrees) due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the feet 
are used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
(express in degrees) or ankylosis due to 
pain on use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so indicated on 
the record.  The factors upon which any 
medical opinion is based should be set 
forth for the record.  

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 and 
the provisions of DeLuca.  If any action 
taken remains adverse to the veteran, he 
and his representative should be furnished 
a Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the RO 
should include verification in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  Verification should 
also be included to the effect that the 
veteran was notified of the consequences of 
his failure to appear.  Consideration 
should also be given to the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  
Therein, the Court held that, with regard 
to initial ratings following the grant of 
service connection, separate ratings can be 
assigned for separate periods of time based 
on the facts found-a practice known as 
"staged" ratings.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


